Order of June 1, 1935, granting respondent’s motion to be relieved as attorney upon terms and conditions to be determined upon receipt of the referee’s report and referring the matter for the taking of proof as to the value of the attorney’s fees, affirmed, with fifty dollars costs and disbursements. No opinion. Order of May 5, 1936, confirming the referee’s report and fixing a lien in the sum of $200, in so far as appealed from, affirmed, with fifty dollars costs. No opinion. Order of June 12, 1936, resettling the order of May 5, 1936, and providing for a money judgment in the sum of $200, reversed on the law, without costs, and motion denied, without costs. In our opinion, it was beyond the power of the court to award' a' money judgment in this summary proceeding. Hagarty, Carswell, Davis, Adel and Taylor, JJ., concur.